NO. 07-02-0507-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL E

                                       APRIL 15, 2004

                           ______________________________


                 IN THE INTEREST OF CHASITY MARIE RODRIGUEZ

                         _________________________________

                FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

            NO. 96-09-05516; HON. CARTER T. SCHILDKNECHT, PRESIDING

                          _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1


       Appellant Jesus Rodriguez brings this appeal from a December 12, 2002 order of the

trial court requiring him to pay $26,531 in asserted delinquent child support. The appeal is

dismissed for lack of jurisdiction.


       On October 24, 2002, the Honorable William C. Dodson, sitting by assignment,

executed an order finding that appellant was delinquent in payment of child support in the

amount of $26,531 but only rendered judgment against appellant in the amount of $13,000.


        1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2004).
The Attorney General filed an “Appeal of Master’s Report” challenging this order but, before

a hearing on this matter, the sitting district judge approved the October 24, 2002 order on

October 30, 2002. Even so, the sitting district judge conducted a hearing on the Attorney

General’s appeal on November 12, 2002, and on December 12, 2002, 49 days after Judge

Dodson signed his order and 43 days after the sitting district judge executed her approval,

signed the order giving rise to this appeal.


       The State has filed a response to the appeal in which it acknowledges that its

“Appeal of Master’s Report” was not sufficient to serve as either a motion for new trial or a

motion to modify the October order signed and approved by both judges. See Wilson v.

Kutler, 971 S.W.2d 557, 558-59 (Tex. App.–Dallas 1998, no pet.) Thus, it points out that

without a motion for new trial or a motion to modify, correct, or reform the judgment under

Texas Rule of Civil Procedure 329b, at most, the trial court’s plenary power expired on

November 29, 2002, 30 days after the last approval of the October order.            Thus, it

acknowledges, the December 12, 2002 order in question here was void. See State ex rel.

Latty v. Owens, 907 S.W.2d 484, 484-86 (Tex. 1995); Wilson v. Kutler, 971 S.W.2d at 559.


       In Latty, the court instructs that although “it is wholly unnecessary to appeal from a

void judgment, it is nevertheless settled that an appeal may be taken and the appellate

court in such a proceeding may declare the judgment void.” Latty, 907 S.W.2d at 486.

Accordingly, as did the Latty court, we declare the December 12, 2002 order void because

it was signed after the district court’s plenary power had expired. This leaves intact the




                                               2
October order as the final order establishing appellant’s liability for the arrearage in child

support. Therefore, the appeal is dismissed.



                                                  John T. Boyd
                                                  Senior Justice




                                              3